MEMORANDUM **
Antonio Sanchez Juarez and Concepcion Sanchez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), and we deny the petition for review.
The BIA’s denial of petitioners’ motion was not an abuse of discretion because the motion merely restated arguments already presented to, and rejected by, the BIA, and failed to identify any convincing error of law or fact in the BIA’s previous decision. See 8 C.F.R. § 1003.2(b)(1); see also Itumbarria v. INS, 321 F.3d 889, 895 (9th Cir.2003).
We reject petitioners’ contention that the BIA abused its discretion by denying their requests for cancellation due to a lack of physical presence because the BIA clearly noted that it was denying relief solely because petitioners failed to establish exceptional and extremely unusual hardship.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.